EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 1-26, withdrawn without traverse on 10/7/19, have been cancelled.

Allowable Subject Matter
Claims 27-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Jurgensen et al. (US 2003/0054099)  teaches a method of making an OLED (i.e. claimed display apparatus) comprising the steps of: introducing a substrate (12) into a chamber (11) by mounting it on a platform (Fig. 1); simultaneously spraying and depositing a plurality of different materials which mix in the chamber over the entire upper surface of the substrate (¶¶ 0007; 0062-0065); and maintaining the temperature of the substrate to be less than the temperature of the deposition material (¶¶ 0004, 0060).  Jurgensen fails to teach that a blocking gas is sprayed to an outside region from a nozzle head to a side edge of the substrate.  
Gleissener et al. (US 2016/0230278) teaches a process of vapor depositing a material on a substrate in a chamber (Abst.) and further teaches that blocking gas should be supplied from nozzles 40 (i.e. claimed blocking gas unit) located at the top of the chamber and above the deposition nozzle head 34 to an area outside the deposition area including the entire bottom surface of the substrate of the substrate (i.e. claimed edge) (see Figs. 1, 3 where the blocking gas must travel from 40 across the bottom of the substrate to exhaust 46) in order to confine the deposition gas to the desired area (¶ 0043).  Gleissener, however, teaches that the blocking gas is provided over the bottom surface and is not capable of providing the blocking gas to the side edge surface.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 27, 40 or 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712